Citation Nr: 0821573	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 18, 2004 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1955 to January 1968.

The remote procedural history of this issue will be described 
below.  This appeal arose from a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which granted TDIU and 
assigned an effective date of May 18, 2004 therefor.

In May 2008, the veteran presented testimony at a 
videoconference hearing which was chaired by the undersigned 
Veterans law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

For good cause shown, the undersigned has granted the 
veteran's motion that his case be advanced on the Board's 
docket.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to TDIU on 
January 25, 1999, which was ultimately granted by VA. 

2.  An effective date of May 18, 2004 was assigned for TDIU, 
based on the veteran's having met the schedular criteria for 
such as of that date. 

3.  An exceptional or unusual disability picture did not 
exist prior to May 18, 2004. 


CONCLUSIONS OF LAW

1.  Application of the extraschedular criteria is not 
warranted.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  

2.  An effective date for TDIU prior to May 18, 2004 is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than the 
currently assigned May 18, 2004 for TDIU.  Through counsel, 
he has suggested August 23, 1999.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The veteran and his attorney received complete VCAA notice 
via a seven page letter from the RO dated November 21, 2007.  
The veteran's attorney responded by letter dated December 3, 
2007, stating:  "We have no further evidence to submit as 
all of the medical, vocational and lay evidence was in the 
file as of the date of the [March 2006] Rating Decision."  
This appears to be the case.  Thus, additional VCAA notice is 
not needed.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant]. 

The Board notes that the veteran, through his attorney, 
included in his August 2007 substantive appeal [VA Form 9] 
the following statement:  "Under the [VCAA], the VA must 
advise me of how to substantiate my claim as well a the 
existence of negative and how to counter this evidence."  
However, the United States Court of Appeals for the Federal 
Circuit has specifically found that VCAA notice "may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055, 
1062 (Fed. Cir. 2007). The United States Court of Appeals for 
Veterans Claims (the Court) has further stated that since 38 
U.S.C.A. § 5103(a) "deals only with information and evidence 
gathering prior to the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See Locklear v. Nicholson, 
20 Vet.App. 410, 415 (2006).  Therefore, the contentions that 
the veteran should be provided notification as to the 
adequacy of the evidence in his case is meritless.

General due process concerns have been satisfied in 
connection with this appeal. See 38 C.F.R. § 3.103 (2007).  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal. The veteran 
has retained the services of an attorney, who has ably 
presented argument on his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. See 38 C.F.R. § 4.16 (2007). A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2007).

A claim for a TDIU is a claim for an increased rating.  See 
Hurd v. West, 13 Vet. App. 449 (2000) [holding that a claim 
for TDIU is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim]; see also Norris v. West, 12 Vet. App. 413 
(1999).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(o) (2007).

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Procedural history

On January 25, 1999, the veteran submitted statement in 
support of claim (VA Form 21-4138] in which he stated "I 
would . . . like to be considered for unemployability due to 
my service-connected conditions . . . ."   In a July 1999 
rating decision, the RO denied entitlement to TDIU.  In a May 
5, 2000 letter to the RO, the veteran's attorney specifically 
disagreed with the denial of TDIU.  A statement of the case 
was issued by the RO in July 2000.  A substantive appeal was 
filed as to the TDIU claim by the veteran's attorney via a 
letter to the RO dated August 7, 2000. 

In a June 2003 decision, the Board denied the veteran's claim 
of entitlement to TDIU.  The veteran appealed that decision 
to the Court.  In an Order dated October 14, 2004 pursuant to 
a Joint Motion for Remand, the Court vacated the Board's 
decision and remanded the issue.  In March 2005 the Board in 
turn remanded the TDIU issue to the RO.

In a March 2006 RO rating decision, TDIU was granted on a 
schedular basis.  An effective date of May 18, 2004 was 
assigned.  This appeal followed.

Service-connected disabilities

For the sake of clarity, and because it fits the veteran's 
presentation, the Board will separate the veteran's service-
connected disabilities into two groups.  The first group 
comprises a group of disabilities involving the feet and 
lower extremities:

        Residuals, plantar warts and calluses, left foot, rated 
30% from 8/23/99
        Residuals, plantar warts and calluses, right foot, rated 
10% from 11/20/86  			and 30% from 5/18/04
        Left ankle condition, rated 10% from 8/23/99
        Right knee with degenerative osteoarthritis, rated 10% 
from 2/20/01
        Residuals, fracture, second left toe, rated 0% from 
11/20/86  

The second involves the ears and hearing:

        Hearing loss, rated 0% from 1/25/99
        Tinnitus, rated 10 % from 6/13/03



Analysis

The veteran's contentions

The RO assigned an effective date of May 18, 2004 based on 
its finding that the veteran met the schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) as of that date.  In the 
August 2007 statement of the case, the RO determined that 
there was no evidence to show that the extraschedular 
requirements of 38 C.F.R. § 4.16(b) were met prior to that 
date.  

The veteran through his attorney has not contended that the 
veteran met the schedular requirements for TDIU prior to May 
18, 2004.  Rather, he contends that the evidence of record 
demonstrates that the veteran was entitled to TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b) as of an 
earlier date.  [The attorney had previously contended that a 
January 1999 effective date was warranted, but during the May 
2008 hearing he indicated that an effective date of August 
1999 was appropriate, based on service connection for  left 
ankle disability being granted as of August 23, 1999.  in any 
event, as discussed below the Board will explore the 
assignment of an effective date back to January 1998.]  
 
The veteran's attorney has pointed to a February 25, 2005 
vocational assessment of the veteran by W.C., M.S. which 
states as in pertinent part as follows:

[The veteran] is permanently and totally occupationally 
disabled  . . . primarily [due to] the physical 
limitations that he has as a result of his service 
related disability.  That is, the condition related to 
his feet  and his hearing loss.  This appears to have 
been the situation since 1994."

Discussion

As was described in the law and regulations section above, an 
effective date is based in part on the date of claim.  It 
appears to be uncontroverted that the TDIU claim was filed on 
January 25, 1999.  The veteran continued to pursue that 
claim, up to the Court and back to the RO, until it was 
granted in March 2006. 

The next matter is when entitlement arose, i.e., when it was 
"factually ascertainable" that the veteran was unemployable 
due to his service-connected disabilities.  See 38 C.F.R. 
§ 3.400(o).  This date could theoretically be any time 
between January 25, 1998, one year before the TDIU claim was 
filed, to May 17, 2004, the day before the current effective 
date.  The veteran's attorney has suggested August 23, 1999, 
when service connection was granted for an ankle disability.  

In so contending, the veteran's attorney relies heavily on 
the assessment of W.C., M.S. quoted above.  The veteran's 
attorney has suggested that because this assessment is the 
only specific vocational assessment of record, it dispositive 
of the case.  See a May 16, 2005 letter to the RO, as well as 
the May 28, 2008 hearing transcript, pages 3-6.  

However, there is other relevant evidence of record, which 
the Board is obligated by law to consider.  See 38 U.S.C.A. 
§ 7104 [decisions of the Board shall be based upon the entire 
record and upon consideration of all evidence].  Indeed, 
there is a sizeable body of VA examination and outpatient 
treatment reports covering the period here under 
consideration, from 1998 to 2004. 

VA outpatient treatment reports from 1998-9 document 
bilateral foot problems as well as mild to moderate 
sensorineural hearing loss.  March 1999 VA physical 
examinations revealed that the veteran walked with a limp and 
used a cane and a brace.  "Significant functional impairment 
of the left foot" was diagnosed.  
A March 1999 VA audiology examination noted complaints of 
intermittent tinnitus.  

A June 1999 VA physical examination indicated that the 
veteran walked with a cane.  The report of a February 2000 VA 
examination of the feet shows bilateral foot pain, limitation 
of motion and decreased sensation.  

Of record is a January 2001 Marion General Hospital emergency 
department record.  The veteran required medical treatment 
for complaints of back pain after a fall.  Interestingly, the 
veteran was described as a "robust appearing mature adult 
Caucasian male."     

During an April 2002 VA examination of his lower extremities, 
the veteran complained of pain in the left foot and ankle and 
right knee.  He had no complaints referable to the right 
foot, which he examiner described as "benign".  The veteran 
limped and used a cane.

VA outpatient treatment reports during the period 2002-3 are 
silent concerning lower extremity and or hearing complaints.  
Indeed, an August 6, 2003 note described the veteran as a 
"healthy male".

A January 2004 VA audiology examination showed mild to severe 
sensorineural hearing loss as well as complaints of 
intermittent tinnitus, with good speech discrimination in 
quiet. 

In none of these reports is there a hint that the veteran's 
lower extremity disabilities as well as hearing problems 
caused any exceptional or unusual disability picture.  

The RO assigned TDIU on a schedular basis as of May 18, 2004.  
Thereafter, a September 2004 VA examiner noted the veteran 
having "significant difficulty to stand or walk".

As was alluded to above, the centerpiece of the veteran's 
presentation is the February 2005 vocational assessment of 
W.C.  This assessment was done at the behest of the veteran's 
former attorney, who provided extremely limited information 
to W.C..  Mr. W.C. did not examine or interview the veteran, 
nor did he review the many pages of VA medical records.  
Rather, the report makes it clear that the only medical 
report reviewed was that of the September 2004 VA examiner, 
which described the veteran's condition after TDIU had been 
awarded.  For this reason alone, the vocational assessment is 
of virtually no probative value.  

Moreover, W.C.'s reasoning is flawed.  He first indicated 
that due to the lower extremity disabilities the veteran 
cannot engage in non-sedentary work.  [This appears to be 
congruent with the medical reports from 1998-2004, although 
W.C. had not seen them.]  W.C. then indicated that due to his 
hearing limitations the veteran could not do sedentary work 
"as there is no guarantee of a [quiet] work environment".  
Mr. W.C. therefore appeared to agree with the January 2004 
audiology examination report (although he had not seen it), 
which stated that he veteran had "good speech discrimination 
in quiet".   

The flaw in W.C.'s reasoning the his utterly unsupported 
assumption that work would not be available in a quiet 
environment.  Why this would come to pass is not explained.  
The report therefore hinges on a premise [that the veteran 
could not find work in an environment which would accommodate 
his hearing loss] which amounts to rank speculation.  The 
Court has held that evidence which is speculative in nature 
cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The report of W.C. is particularly unpersuasive with regards 
to its ultimate conclusion, that the veteran's 
unemployability "appears to have been the situation since 
1994."  There is absolutely no support contained in his 
report for this conclusion; indeed, the year 1994 is not 
mentioned elsewhere in the report.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion" (this also applies to 
non-physicians such as W.C.)]  

In short, the assessment of W.C. is based on extremely 
limited evidence, which does not in fact cover the period 
here under consideration; in addition, the assessment  lacks 
cogent explanations for its ultimate conclusions.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]   

As has been discussed in some detail above, the medical 
evidence which extensively covers the period from 1998 to May 
2004 shows that the veteran's service-connected disabilities 
amounted to a significant left foot disability with some 
other lower extremity problems, which resulted in his walking 
with a limp and using a cane; and some hearing loss.  Such 
limitations, in the opinion of the Board, do not result in 
marked interference with employment, over and above that 
which is contemplated in the schedular ratings then assigned 
[a combined 20 percent prior to August 1999; 40 percent from 
August 23, 1999; and 50 percent from June 13, 2003].  While 
employment was undoubtedly made more difficult by the 
veteran's service-connected lower extremity disabilities and 
hearing loss/tinnitus, these disabilities did not present an 
exceptional or unusual disability picture and are not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The veteran was not hospitalized for any service-connected 
disability during the period in question.  Nor is there any 
indication of any exceptional or unusual clinical 
presentation.      

The only other evidence which is supportive of the veteran's 
claim are the statements of the veteran and his spouse.  In 
essence, they testified that his lower extremity problems 
caused him to become unemployed during the period in 
question.  The Board has taken these statements into 
consideration, and it has no reason to doubt that the 
service-connected left foot disability, in particular, caused 
him considerable problems.  However, the Board places greater 
weight on the contemporaneous medical records, which have 
been distilled above.  Those records, while unquestionably 
demonstrating lower extremity problems, particularly with 
respect to the left foot, as well as hearing loss, do not 
suggest that such were exceptional or unusual and would have 
rendered the veteran unemployable.  
The assessment of the veteran and his wife are accorded 
relatively little weight of probative value.

Based on the entire record the Board concludes that an 
exceptional or unusual disability picture did not exist for 
the period from January 25, 1998 to May 17, 2004, so as to 
call for referral under 38 C.F.R. § 4.16(b).  Thus, although 
the date of the TDIU claim was January 25, 1999, the date 
entitlement arose was May 18, 2004, the date that the veteran 
met the schedular requirements for TDIU.   

In summary, for reasons expressed above the Board concludes 
that the  preponderance of the evidence is against the claim.  
The benefit sought on appeal is accordingly denied.     


ORDER


Entitlement to an effective date earlier than May 18, 2004 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


